Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 16, 2022 was filed after the mailing date of the non-final rejection of March 18, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s Amendment, filed June 16, 2022, has been fully considered and entered.  Accordingly, Claims 1-22 are pending in this application.  Claims 1-3, 10-14, 21, and 22 have been amended.  Claims 1 and 12 are Independent Claims.
Claim Interpretation
Regarding Independent Claims 1 and 12, the claims recite an “information management policy” associated with the “new client” that comprises “one or more settings or criteria for performing information management operations on production data associated with the new client.”  However, there are no “information management operations” specified in the claims.  Furthermore, the “information management policy” is not used to perform any other claimed task.  Accordingly, it is the position of the Examiner that the “information management policy” is nonfunctional descriptive material and is thus afforded no patentable weight.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-10, 12-14 and 18-21 are rejected under 35 U.S.C. 103 as being  unpatentable over Kripalani (PG Pub. No. 2017/0090772 A1), and further in view of Drobychev (PG Pub. No. 2015/0026128 A1) and Boss (PG Pub. No. 2009/0210513 A1).
Regarding Claim 1, Kripalani discloses an information management system configured to assign a deduplication database to a client, the information management system comprising:
a secondary storage subsystem comprising computer hardware configured to:
receive a request to assign a new client (see Kripalani, paragraph [0301], where the backup module 350 may select a backup client 320 from the share list 390 of the requesting client 320) to a deduplication database (see Kripalani, [0190], where some or all of the above-described secondary storage operations can involve deduplication in some fashion);
wherein the deduplication database is associated with a specified data store within the secondary storage subsystem (see Kripalani, paragraph [0130], where the storage manager 140 may also track information that permits it to select, designate, or otherwise identify … deduplication database, or similar databases or resources or data sets within its information management cell);
wherein the new client is associated with an information management policy (see Kripalani, paragraph [0232], where when adding a new client computing device 102, administrators can manually configure information management policies 148 and/or other settings);
wherein the information management policy comprises one or more settings or criteria for performing information management operations on production data associated with a new client (see Kripalani, paragraph [0124], where the information management system 100 may utilize information management policies 148 for specifying and executing information management operations); and
update a deduplication database mapping table to add an entry for the new client and the first deduplication database, wherein the deduplication database mapping table comprises entries indicating an identification or location of a deduplication database that is associated with a client or subclient (see Kripalani, paragraph [0122], where the storage manager may maintain a database of management-related data and information management policies 148; the database may include a management index 150 or other data structure that stores logical associations between components of the system, user preferences and/or profiles (e.g., preferences regarding encryption, compression, or deduplication of primary or secondary copy data, preferences regarding the scheduling, type, or other aspects of primary or secondary copy or other operations, mappings of particular information management users or user accounts to certain computing devices or other components, etc.), management tasks, media containerization, or other useful data. For example, the storage manager 140 may use the index 150 to track logical associations between media agents 144 and secondary storage devices 108 and/or movement of data from primary storage devices 104 to secondary storage devices 108.).
Kripalani does not disclose:
determine a data type associated with the new client;
determine a subset of available deduplication databases associated with the specified data store based on the determined data type of the new client;
determine at least one performance parameter for each deduplication database within the subset of available deduplication databases; and
assign the new client to a first deduplication database within the subset of available deduplication databases based on a performance parameter the first deduplication database.
Drobychev discloses:
determine a data type associated with the new client (see Drobychev, paragraph [0009], where each respective local instance is configured to store data for a respective non-empty set of blobs in a plurality of data stores having a plurality of distinct data store types; see also paragraph [0247, where a bitpusher supports a plurality of data store types, including inline data stores 212, BigTable stores 214, file server stores 216, and tape stores 218; see also paragraph [0253], where data is automatically stored in specific data store types based on matching the characteristics of the data to the characteristics of the data stores); and
determine a subset of available deduplication databases associated with the specified data store based on the determined data type of the new client (see Drobychev, paragraph [0009], where each respective local instance is configured to store data for a respective non-empty set of blobs in a plurality of data stores having a plurality of distinct data store types; see also paragraph [0247, where a bitpusher supports a plurality of data store types, including inline data stores 212, BigTable stores 214, file server stores 216, and tape stores 218; see also paragraph [0253], where data is automatically stored in specific data store types based on matching the characteristics of the data to the characteristics of the data stores).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kripalani with Drobychev for the benefit of a storage system that is large, scalable, and stores data near the end user for faster reads and writes (see Drobychev, paragraphs [0004], [0005]).
Kripalani in view of Drobychev does not disclose:
assign the new client to a first deduplication database within the subset of available deduplication databases based on a performance parameter the first deduplication database.
The combination of Kripalani, Drobychev, and Boss discloses:
assign the new client to a first deduplication database within the subset of available deduplication databases based on a performance parameter the first deduplication database (see Boss, paragraph [0044], where at step 430, the optimal data center is determined; in embodiments, this is accomplished by the AJAX code operating to compare the network speed measurements for each data center that were determined in step 425; the optimal data center may be deemed as the data center with the fastest network speed measurement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kripalani and Drobychev with Boss for the benefit of routing users to an optimal host based on tested network speed (see Boss, paragraph [0015]).
Regarding Claim 2, Kripalani in view of Drobychev and Boss discloses the information management system of Claim 1, wherein:
Kripalani does not disclose the secondary storage subsystem is further configured to obtain the data type associated with the new client.  Drobychev discloses the secondary storage subsystem is further configured to obtain the data type associated with the new client (see Drobychev, paragraph [0009], where each respective local instance is configured to store data for a respective non-empty set of blobs in a plurality of data stores having a plurality of distinct data store types; see also paragraph [0247, where a bitpusher supports a plurality of data store types, including inline data stores 212, BigTable stores 214, file server stores 216, and tape stores 218; see also paragraph [0253], where data is automatically stored in specific data store types based on matching the characteristics of the data to the characteristics of the data stores).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kripalani with Drobychev for the benefit of a storage system that is large, scalable, and stores data near the end user for faster reads and writes (see Drobychev, paragraphs [0004], [0005]).
Regarding Claim 3, Kripalani in view of Drobychev and Boss discloses the information management system of Claim 1, wherein the new client is one of a plurality of subclients on a client computing device (see Kripalani, paragraph [0226], where Data associated with a storage policy can be logically organized into groups, which can be referred to as “sub-clients”. A sub-client may represent static or dynamic associations of portions of a data volume).
Regarding Claim 7, Kripalani in view of Drobychev and Boss discloses the information management system of Claim 1, wherein:
Kripalani does not disclose the data type is of: application files data, a virtual machine, or a database.  Drobychev discloses the data type is of: application files data, a virtual machine, or a database (see Drobychev, paragraph [0009], where each respective local instance is configured to store data for a respective non-empty set of blobs in a plurality of data stores having a plurality of distinct data store types; see also paragraph [0247, where a bitpusher supports a plurality of data store types, including inline data stores 212, BigTable stores 214, file server stores 216, and tape stores 218; see also paragraph [0253], where data is automatically stored in specific data store types based on matching the characteristics of the data to the characteristics of the data stores).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kripalani with Drobychev for the benefit of a storage system that is large, scalable, and stores data near the end user for faster reads and writes (see Drobychev, paragraphs [0004], [0005]).
Regarding Claim 8, Kripalani in view of Drobychev and Boss discloses the information management system of Claim 1, wherein:
Kripalani does not disclose the data type is associated with one or more of: geographical location of client, security level, tenant identification, and departmental association of a client.  Drobychev discloses the data type is associated with one or more of: geographical location of client, security level, tenant identification, and departmental association of a client (see Drobychev, paragraph [0015], where the method receives a request from a user application for a blob and locates an instance within the distributed storage system that is geographically close to the client).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kripalani with Drobychev for the benefit of a storage system that is large, scalable, and stores data near the end user for faster reads and writes (see Drobychev, paragraphs [0004], [0005]).
Regarding Claim 9, Kripalani in view of Drobychev and Boss discloses the information management system of Claim 1, wherein:
Kripalani does not disclose the data type is a combination of two or more of: application files data, a virtual machine, database, geographical location of client, security level, tenant identification, and departmental association of a client.  Drobychev discloses the data type is a combination of two or more of: application files data, a virtual machine, database, geographical location of client, security level, tenant identification, and departmental association of a client (see Drobychev, paragraph [0009], where each respective local instance is configured to store data for a respective non-empty set of blobs in a plurality of data stores having a plurality of distinct data store types; see also paragraph [0247, where a bitpusher supports a plurality of data store types, including inline data stores 212, BigTable stores 214, file server stores 216, and tape stores 218; see also paragraph [0253], where data is automatically stored in specific data store types based on matching the characteristics of the data to the characteristics of the data stores; see also paragraph [0015], where the method receives a request from a user application for a blob and locates an instance within the distributed storage system that is geographically close to the client).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kripalani with Drobychev for the benefit of a storage system that is large, scalable, and stores data near the end user for faster reads and writes (see Drobychev, paragraphs [0004], [0005]).
Regarding Claim 10, Kripalani in view of Drobychev and Boss discloses the information management system of Claim 1, wherein:
the first deduplication database is one of a plurality of deduplication databases hosted on a deduplication database media agent (see Kripalani, paragraph [0018], where in response to instructions to create a secondary copy of first data stored in primary storage associated with the first computing device, access and review the first data structure to identify the first subset of computing devices in the pool, and instruct the first computing device to transmit the first data to a media agent associated with at least one computing device in the pool which creates the secondary copy of the first data in storage resources associated with the second computing device).
Kripalani does not disclose at least two deduplications databases within the plurality of deduplication databases are associated with different data types.  Drobychev discloses within the plurality of deduplication databases are associated with different data types (see Drobychev, paragraph [0009], where each respective local instance is configured to store data for a respective non-empty set of blobs in a plurality of data stores having a plurality of distinct data store types; see also paragraph [0247, where a bitpusher supports a plurality of data store types, including inline data stores 212, BigTable stores 214, file server stores 216, and tape stores 218; see also paragraph [0253], where data is automatically stored in specific data store types based on matching the characteristics of the data to the characteristics of the data stores).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kripalani with Drobychev for the benefit of a storage system that is large, scalable, and stores data near the end user for faster reads and writes (see Drobychev, paragraphs [0004], [0005]).
Regarding Claim 12, Kripalani discloses a non-transitory, computer-readable storage medium comprising computer-executable instructions, for assigning a deduplication database to a client, that when executed by one or more processors cause the one or more processors to:
receive a request to assign a new client (see Kripalani, paragraph [0301], where the backup module 350 may select a backup client 320 from the share list 390 of the requesting client 320) to a deduplication database (see Kripalani, [0190], where some or all of the above-described secondary storage operations can involve deduplication in some fashion);
wherein the deduplication database is associated with a specified data store within the secondary storage subsystem (see Kripalani, paragraph [0130], where the storage manager 140 may also track information that permits it to select, designate, or otherwise identify … deduplication database, or similar databases or resources or data sets within its information management cell);
wherein the new client is associated with an information management policy (see Kripalani, paragraph [0232], where when adding a new client computing device 102, administrators can manually configure information management policies 148 and/or other settings);
wherein the information management policy comprises one or more settings or criteria for performing information management operations on production data associated with a new client (see Kripalani, paragraph [0124], where the information management system 100 may utilize information management policies 148 for specifying and executing information management operations); and
update a deduplication database mapping table to add an entry for the new client and the first deduplication database, wherein the deduplication database mapping table comprises entries indicating an identification or location of a deduplication database that is associated with a client or subclient (see Kripalani, paragraph [0122], where the storage manager may maintain a database of management-related data and information management policies 148; the database may include a management index 150 or other data structure that stores logical associations between components of the system, user preferences and/or profiles (e.g., preferences regarding encryption, compression, or deduplication of primary or secondary copy data, preferences regarding the scheduling, type, or other aspects of primary or secondary copy or other operations, mappings of particular information management users or user accounts to certain computing devices or other components, etc.), management tasks, media containerization, or other useful data. For example, the storage manager 140 may use the index 150 to track logical associations between media agents 144 and secondary storage devices 108 and/or movement of data from primary storage devices 104 to secondary storage devices 108.).
Kripalani does not disclose:
determine a data type associated with the new client;
determine a subset of available deduplication databases associated with the specified data store based on the determined data type of the new client;
determine at least one performance parameter for each deduplication database within the subset of available deduplication databases; and
assign the new client to a first deduplication database within the subset of available deduplication databases based on a performance parameter the first deduplication database.
Drobychev discloses:
determine a data type associated with the new client (see Drobychev, paragraph [0009], where each respective local instance is configured to store data for a respective non-empty set of blobs in a plurality of data stores having a plurality of distinct data store types; see also paragraph [0247, where a bitpusher supports a plurality of data store types, including inline data stores 212, BigTable stores 214, file server stores 216, and tape stores 218; see also paragraph [0253], where data is automatically stored in specific data store types based on matching the characteristics of the data to the characteristics of the data stores); and
determine a subset of available deduplication databases associated with the specified data store based on the determined data type of the new client (see Drobychev, paragraph [0009], where each respective local instance is configured to store data for a respective non-empty set of blobs in a plurality of data stores having a plurality of distinct data store types; see also paragraph [0247, where a bitpusher supports a plurality of data store types, including inline data stores 212, BigTable stores 214, file server stores 216, and tape stores 218; see also paragraph [0253], where data is automatically stored in specific data store types based on matching the characteristics of the data to the characteristics of the data stores).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kripalani with Drobychev for the benefit of a storage system that is large, scalable, and stores data near the end user for faster reads and writes (see Drobychev, paragraphs [0004], [0005]).
Kripalani in view of Drobychev does not disclose:
assign the new client to a first deduplication database within the subset of available deduplication databases based on a performance parameter the first deduplication database.
The combination of Kripalani, Drobychev, and Boss discloses:
assign the new client to a first deduplication database within the subset of available deduplication databases based on a performance parameter the first deduplication database (see Boss, paragraph [0044], where at step 430, the optimal data center is determined; in embodiments, this is accomplished by the AJAX code operating to compare the network speed measurements for each data center that were determined in step 425; the optimal data center may be deemed as the data center with the fastest network speed measurement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kripalani and Drobychev with Boss for the benefit of routing users to an optimal host based on tested network speed (see Boss, paragraph [0015]).
Regarding Claim 13, Kripalani in view of Drobychev and Boss discloses the non-transitory, computer-readable storage medium of Claim 12, wherein the one or more processors:
Kripalani does not disclose obtaining the data type associated with the new client.  The combination of Kripalani and Drobychev discloses obtaining the data type associated with the new client (see Drobychev, paragraph [0009], where each respective local instance is configured to store data for a respective non-empty set of blobs in a plurality of data stores having a plurality of distinct data store types; see also paragraph [0247, where a bitpusher supports a plurality of data store types, including inline data stores 212, BigTable stores 214, file server stores 216, and tape stores 218; see also paragraph [0253], where data is automatically stored in specific data store types based on matching the characteristics of the data to the characteristics of the data stores).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kripalani with Drobychev for the benefit of a storage system that is large, scalable, and stores data near the end user for faster reads and writes (see Drobychev, paragraphs [0004], [0005]).
Regarding Claim 14, Kripalani in view of Drobychev and Boss discloses the non-transitory, computer-readable storage medium of Claim 12, wherein the new client is one of a plurality of subclients on a client computing device (see Kripalani, paragraph [0226], where Data associated with a storage policy can be logically organized into groups, which can be referred to as “sub-clients”. A sub-client may represent static or dynamic associations of portions of a data volume).
Regarding Claim 18, Kripalani in view of Drobychev and Boss discloses the non-transitory, computer-readable storage medium of Claim 12, wherein:
Kripalani does not disclose the data type is of: application files data, a virtual machine, or a database.  Drobychev discloses the data type is of: application files data, a virtual machine, or a database (see Drobychev, paragraph [0009], where each respective local instance is configured to store data for a respective non-empty set of blobs in a plurality of data stores having a plurality of distinct data store types; see also paragraph [0247, where a bitpusher supports a plurality of data store types, including inline data stores 212, BigTable stores 214, file server stores 216, and tape stores 218; see also paragraph [0253], where data is automatically stored in specific data store types based on matching the characteristics of the data to the characteristics of the data stores).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kripalani with Drobychev for the benefit of a storage system that is large, scalable, and stores data near the end user for faster reads and writes (see Drobychev, paragraphs [0004], [0005]).
Regarding Claim 19, Kripalani in view of Drobychev and Boss discloses the non-transitory, computer-readable storage medium of Claim 12, wherein:
Kripalani does not disclose the data type is associated with one or more of: geographical location of client, security level, tenant identification, and departmental association of a client.  Drobychev discloses the data type is associated with one or more of: geographical location of client, security level, tenant identification, and departmental association of a client (see Drobychev, paragraph [0015], where the method receives a request from a user application for a blob and locates an instance within the distributed storage system that is geographically close to the client).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kripalani with Drobychev for the benefit of a storage system that is large, scalable, and stores data near the end user for faster reads and writes (see Drobychev, paragraphs [0004], [0005]).
Regarding Claim 20, Kripalani in view of Drobychev and Boss discloses the non-transitory, computer-readable storage medium of Claim 12, wherein:
Kripalani does not disclose the data type is a combination of two or more of: application files data, a virtual machine, database, geographical location of client, security level, tenant identification, and departmental association of a client.  Drobychev discloses the data type is a combination of two or more of: application files data, a virtual machine, database, geographical location of client, security level, tenant identification, and departmental association of a client (see Drobychev, paragraph [0009], where each respective local instance is configured to store data for a respective non-empty set of blobs in a plurality of data stores having a plurality of distinct data store types; see also paragraph [0247, where a bitpusher supports a plurality of data store types, including inline data stores 212, BigTable stores 214, file server stores 216, and tape stores 218; see also paragraph [0253], where data is automatically stored in specific data store types based on matching the characteristics of the data to the characteristics of the data stores; see also paragraph [0015], where the method receives a request from a user application for a blob and locates an instance within the distributed storage system that is geographically close to the client).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kripalani with Drobychev for the benefit of a storage system that is large, scalable, and stores data near the end user for faster reads and writes (see Drobychev, paragraphs [0004], [0005]).
Regarding Claim 21, Kripalani in view of Drobychev and Boss discloses the non-transitory, computer-readable storage medium of Claim 12, wherein:
the first deduplication database is one of a plurality of deduplication databases hosted on a deduplication database media agent (see Kripalani, paragraph [0018], where in response to instructions to create a secondary copy of first data stored in primary storage associated with the first computing device, access and review the first data structure to identify the first subset of computing devices in the pool, and instruct the first computing device to transmit the first data to a media agent associated with at least one computing device in the pool which creates the secondary copy of the first data in storage resources associated with the second computing device).
Kripalani does not disclose at least two deduplications databases within the plurality of deduplication databases are associated with different data types.  Drobychev discloses within the plurality of deduplication databases are associated with different data types (see Drobychev, paragraph [0009], where each respective local instance is configured to store data for a respective non-empty set of blobs in a plurality of data stores having a plurality of distinct data store types; see also paragraph [0247, where a bitpusher supports a plurality of data store types, including inline data stores 212, BigTable stores 214, file server stores 216, and tape stores 218; see also paragraph [0253], where data is automatically stored in specific data store types based on matching the characteristics of the data to the characteristics of the data stores).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kripalani with Drobychev for the benefit of a storage system that is large, scalable, and stores data near the end user for faster reads and writes (see Drobychev, paragraphs [0004], [0005]).
Claims 4-6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kripalani, Drobychev, and Boss as applied to Claims 1-3, 7-10, 12-14, and 18-21 above, and further in view of Liu (PG Pub. No. 2017/0075965 A1).
Regarding Claim 4, Kripalani in view of Drobychev and Boss discloses the information management system of Claim 1, wherein:
Kripalani does not disclose the secondary storage subsystem is further configured to obtain the least one performance parameter for each deduplication database within the subset of available deduplication databases.  The combination of Vijayan and Liu discloses the secondary storage subsystem is further configured to obtain the least one performance parameter for each deduplication database within the subset of available deduplication databases (see Liu, paragraph [0069], where at least a portion of instance status indicators may be used during a new or updated data table loading process to determine assignment of tables to specific instances as further described herein).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kripalani with Liu for the benefit of managing and updating large data batches, as well as facilitating efficient queries for such updated data (see Liu, paragraph [0004]).
Regarding Claim 5, Kripalani in view of Drobychev and Boss discloses the information management system of Claim 1, wherein:
Kripalani does not disclose the at least one performance parameter includes one or more of: a number of entries in a deduplication database; amount of available space, and network speed.  The combination of Kripalani and Liu discloses the at least one performance parameter includes one or more of: a number of entries in a deduplication database; amount of available space (see Liu, paragraph [0069], where each Kodiak instance may periodically provide status indicators to the metadata store 202 in operation 322; the instance status indicators for each instance may contain one or more of the following, available disk space size or percentage, CPU usage, a location of the Kodiak instances (e.g., location of the Kodiak server or data center), schema of the Kodiak instance), and network speed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kripalani with Liu for the benefit of managing and updating large data batches, as well as facilitating efficient queries for such updated data (see Liu, paragraph [0004]).
Regarding Claim 6, Kripalani in view of Drobychev and Boss discloses the information management system of Claim 1, wherein:
Kripalani does not disclose the at least one performance parameter is a performance score based on two or more of: a number of entries in a deduplication database; amount of available space; and network speed.  The combination of Kripalani and Liu discloses a combination of parameters including amount of available space (see Liu, paragraph [0069], where each Kodiak instance may periodically provide status indicators to the metadata store 202 in operation 322; the instance status indicators for each instance may contain one or more of the following, available disk space size or percentage, CPU usage, a location of the Kodiak instances (e.g., location of the Kodiak server or data center), schema of the Kodiak instance … at least a portion of instance status indicators may be used during a new or updated data table loading process to determine assignment of tables to specific instances as further described herein [it is the position of the Examiner that ‘at least a portion of instance status indicators’ suggests a combination of two or more parameters]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kripalani with Liu for the benefit of managing and updating large data batches, as well as facilitating efficient queries for such updated data (see Liu, paragraph [0004]).
The combination of Kripalani and Liu does not disclose a number of entries in a deduplication database or network speed.  The combination of Kripalani, Liu, and Boss discloses network speed (see Boss, paragraph [0044], where at step 430, the optimal data center is determined; in embodiments, this is accomplished by the AJAX code operating to compare the network speed measurements for each data center that were determined in step 425; the optimal data center may be deemed as the data center with the fastest network speed measurement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kripalani and Liu with Boss for the benefit of routing users to an optimal host based on tested network speed (see Boss, paragraph [0015]).
Regarding Claim 15, Kripalani in view of Drobychev and Boss discloses the non-transitory, computer-readable storage medium of Claim 12, wherein:
Kripalani does not disclose the one or more processors further obtain the least one performance parameter for each deduplication database within the subset of available deduplication databases.  The combination of Vijayan and Liu discloses the one or more processors further obtain the least one performance parameter for each deduplication database within the subset of available deduplication databases (see Liu, paragraph [0069], where at least a portion of instance status indicators may be used during a new or updated data table loading process to determine assignment of tables to specific instances as further described herein).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kripalani with Liu for the benefit of managing and updating large data batches, as well as facilitating efficient queries for such updated data (see Liu, paragraph [0004]).
Regarding Claim 16, Kripalani in view of Drobychev and Boss discloses the non-transitory, computer-readable storage medium of Claim 12, wherein:
Kripalani does not disclose the at least one performance parameter includes one or more of: a number of entries in a deduplication database; amount of available space, and network speed.  The combination of Kripalani and Liu discloses the at least one performance parameter includes one or more of: a number of entries in a deduplication database; amount of available space (see Liu, paragraph [0069], where each Kodiak instance may periodically provide status indicators to the metadata store 202 in operation 322; the instance status indicators for each instance may contain one or more of the following, available disk space size or percentage, CPU usage, a location of the Kodiak instances (e.g., location of the Kodiak server or data center), schema of the Kodiak instance), and network speed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kripalani with Liu for the benefit of managing and updating large data batches, as well as facilitating efficient queries for such updated data (see Liu, paragraph [0004]).
Regarding Claim 17, Kripalani in view of Drobychev and Boss discloses the non-transitory, computer-readable storage medium of Claim 12, wherein:
Kripalani does not disclose the at least one performance parameter is a performance score based on two or more of: a number of entries in a deduplication database; amount of available space; and network speed.  The combination of Kripalani and Liu discloses a combination of parameters including amount of available space (see Liu, paragraph [0069], where each Kodiak instance may periodically provide status indicators to the metadata store 202 in operation 322; the instance status indicators for each instance may contain one or more of the following, available disk space size or percentage, CPU usage, a location of the Kodiak instances (e.g., location of the Kodiak server or data center), schema of the Kodiak instance … at least a portion of instance status indicators may be used during a new or updated data table loading process to determine assignment of tables to specific instances as further described herein [it is the position of the Examiner that ‘at least a portion of instance status indicators’ suggests a combination of two or more parameters]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kripalani with Liu for the benefit of managing and updating large data batches, as well as facilitating efficient queries for such updated data (see Liu, paragraph [0004]).
The combination of Kripalani and Liu does not disclose a number of entries in a deduplication database or network speed.  The combination of Kripalani, Liu, and Boss discloses network speed (see Boss, paragraph [0044], where at step 430, the optimal data center is determined; in embodiments, this is accomplished by the AJAX code operating to compare the network speed measurements for each data center that were determined in step 425; the optimal data center may be deemed as the data center with the fastest network speed measurement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kripalani and Liu with Boss for the benefit of routing users to an optimal host based on tested network speed (see Boss, paragraph [0015]).
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kripalani, Drobychev, and Boss as applied to Claims 1-3, 7-10, 12-14, and 18-21 above, and further in view of Vijayan (PG Pub. No. 2014/0201171 A1).
Regarding Claim 11, Kripalani in view of Drobychev and Boss discloses the information management system of Claim 1, wherein:
Kripalani does not disclose the first deduplication database is further partitioned into two or more database partitions.  Vijayan discloses the first deduplication database is further partitioned into two or more database partitions (see Vijayan, paragraph [0026], where Fig. 7 is a block diagram illustrative of an embodiment of multiple deduplication database media agents arranged as logical partitions of a global deduplication database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kripalani with Vijayan for the benefit of providing failover deduplication database media agents (see Vijayan, Abstract).
Regarding Claim 22, Kripalani in view of Drobychev and Boss discloses the non-transitory, computer-readable storage medium of Claim 12, wherein:
Kripalani does not disclose the first deduplication database is further partitioned into two or more database partitions.  Vijayan discloses the first deduplication database is further partitioned into two or more database partitions (see Vijayan, paragraph [0026], where Fig. 7 is a block diagram illustrative of an embodiment of multiple deduplication database media agents arranged as logical partitions of a global deduplication database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kripalani with Vijayan for the benefit of providing failover deduplication database media agents (see Vijayan, Abstract).
Response to Arguments
Applicant’s Arguments, filed June 16, 2022, have been fully considered, but they are moot in light of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        






























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161